Citation Nr: 0213176	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently assigned a 50 percent disability evaluation.  

2.  Entitlement to an increased rating for low back pain with 
radiculopathy, currently assigned a 20 percent disability 
evaluation.  

3.  Entitlement to an increased rating for left knee 
chondromalacia, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from September 1984 to December 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

In September 2000, the veteran requested a hearing at the RO 
which was scheduled for December 29, 2000.  

On VA Form 119, REPORT OF CONTACT, dated December 28, 2000, 
the veteran requested rescheduling of the hearing as soon as 
possible due to illness.  

In March 2001, the veteran forwarded VA Form 21-4138 to the 
RO in which he indicated that the personal hearing had not 
been rescheduled.  He requested confirmation of the hearing.  
No VA response to his request is of record.  

A May 11, 2001 notation of record initialed by the veteran's 
representative requested that the hearing be canceled pending 
the outcome of a scheduled VA examination.  A VA examination 
was conducted in August 2001.  The veteran has not been 
afforded the maximum benefits sought, and the record does not 
reflect withdrawal of his hearing request.  

Therefore, this case is REMANDED to the RO for the following 
development:

The veteran should be scheduled for a 
hearing before a hearing officer at the 
local RO as soon as practicable.  

The sole purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


